DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the amendment filed on January 24, 2022.
 	
 	Claims 1-2, 11-12, 17 and 19-33 are pending.
	
	

Response to Arguments
Applicant’s arguments, see pages 10-14, filed 1/24/22, with respect to Claims 1-20 have been fully considered but they are not persuasive.  The Applicant argues, pages 10-13, Bostick fails to teach average talking times.  The Examiner respectfully disagrees.
 	Bostick teaches wherein Users can be grouped by any type of user generated rule or attributes which could include average talking times.  Column 2, Lines 44-51.  Because Bostick, Column 3, Lines 22-25, teaches “aggregate data of each conference call participant”; Bostick, Column 5, Lines 24-25, Column 4, Lines 9-14 and 65-67, further teaches database storing historical data including “prior conferences” and determining prospective participants; and Column 8, Lines 55-67 and Column 9, Lines 5-7, break up participants into smaller breakout sessions based on a variety of criteria using derived patterns based on “prior conference calls” between potential participants, Column 9, Lines 12-14 and Lines 22.  Tracking and determining average talking time of the participants would have been well known past aggregating data of each conference call participant.  The well-known determining average talking time as past aggregating historical data could be found by the teaching of Williams (US PGPub No. 2020/0302817 in paragraphs 0009, 0066, 0093, 0104).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick (U.S. Patent No. 9,420,108).

 	As to Claims 1, 26 and 30, Bostick discloses an apparatus, comprising: at least one processor; and storage accessible to the at least one processor and comprising instructions executable by the at least one processor (Server 120, Figure 1) to: identify first, second, third, and fourth participants of a first video conference (Prospective Participant Analysis Program 122 mines data to determine potential persons (e.g. first, second, third and fourth participants) to invite to the conference call. Step 220, Figure 2; Column 7, Lines 19-21); 
 	access data related to the first, second, third, and fourth participants, the data generated based on participation in the past of the first, second, third, and fourth participants in a second video conference, the second video conference being different from the first video conference (Prospective Participant Analysis Program 122 accesses Database 126 to gather data on prior conference calls said participants attended. Column 7, Lines 59-67); 
 	based on the data, group the first and second participants together for a first sub- conference and group the third and fourth participants together for a second sub- conference different from the first sub-conference, the first and second participants not being grouped together with the third and fourth participants for the first and second sub- conferences (If, for example, the Host decides to create smaller breakout sessions within the main conference, the Host is enabled to group the participants (e.g. Group 1 = Participants 1 and 2; Group 2 = Participants 3 and 4) into said breakout sessions based on similar topics related to the users from the retrieved data. Step 230, Figure 2; Column 8, Lines 53-65); and 
 	based on the grouping, facilitate the first sub-conference of the first participant with the second participant and facilitate the second sub-conference of the third participant with the fourth participant (Based on the grouping, invites are sent to the participants to create the breakout sessions. Step 240, Figure 2; Paragraph bridging Columns 8 and 9, and Column 9, Lines 4-19),
 	Although Bostick does not expressly disclose wherein the first, second, third, and fourth participants are grouped together based on respective average talking times of the first, second, third, and fourth participants at least during the second video conference, the average talking times indicated via the data (Bostick teaches wherein Users can be grouped by any type of user generated rule or attributes which could include average talking times.  Column 2, Lines 44-51.  Because Bostick, Column 3, Lines 22-25, teaches “aggregate data of each conference call participant”; Bostick, Column 5, Lines 24-25, Column 4, Lines 9-14 and 65-67, further teaches database storing historical data including “prior conferences” and determining prospective participants; and Column 8, Lines 55-67 and Column 9, Lines 5-7, break up participants into smaller breakout sessions based on a variety of criteria using derived patterns based on “prior conference calls” between potential participants, Column 9, Lines 12-14 and Lines 22.  Tracking and determining average talking time of the participants would have been well known past aggregating data of each conference call participant).
 
 	
Claims 2, 11-12, 17, 19-21, 24 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick (U.S. Patent No. 9,420,108) in view Ackerman (U.S. PGPub. No. 2014/0362165).

 	As to Claim 2, Bostick teaches the apparatus as previously discussed in Claim 1.  However Bostick fails to expressly teach wherein facilitating the first and second sub- conferences comprises presenting a graphical user interface (GUI) on a display, the GUI comprising video feeds of the first, second, third, and fourth participants according to the groupings, the GUI comprising a toggle button that is selectable to allow a fifth participant to toggle between conversing audibly in the first sub-conference, and conversing audibly in the second sub- conference, the fifth participant being different from the first, second, third, and fourth participants.
 	Ackerman, in the same field of endeavor, teaches wherein facilitating the first and second sub- conferences comprises presenting a graphical user interface (GUI) on a display, the GUI comprising video feeds of the first, second, third, and fourth participants according to the groupings (A moderator, as an attendee or presenter, is enabled to define their interface to display the video feeds of the participants in the conference. Figures 3-5; Paragraphs 0134-0138), the GUI a toggle button that is selectable to allow a fifth participant to toggle between conversing audibly in the first sub-conference, and conversing audibly in the second sub- conference, the fifth participant being different from the first, second, third, and fourth participants (A fifth participant, the Moderator, is enabled to enter each breakout session via the GUI to audibly converse with the participants of each breakout session. Paragraph 0074).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the conferencing apparatus as taught by Bostick with facilitating the sub-conferences with a GUI to enter in and out of said sub-conferences as taught by Ackerman.  The motivation would have been to enable the Instructor to enter the breakout sessions to moderate them.

 	As to Claims 11 and 31, Bostick discloses a method, comprising: identifying first, second, third, and fourth participants that are to engage in video conferencing (Prospective Participant Analysis Program 122 mines data to determine potential persons (e.g. first, second, third and fourth participants) to invite to the conference call. Step 220, Figure 2; Column 7, Lines 19-21); 
 	accessing data related to the first, second, third, and fourth participants, the data generated based on past video conference participation of the first, second, third, and fourth participants wherein the past video conference participation comprises participation in plural past video conferences (Prospective Participant Analysis Program 122 accesses Database 126 to gather data on prior conference calls said participants attended. Column 7, Lines 59-67); 
 	based on the data, grouping the first and second participants together for a first video conference and grouping the third and fourth participants together for a second video conference different from the first video conference, the first and second participants not being grouped together with the third and fourth participants for the first and second video conferences (If, for example, the Host decides to create smaller breakout sessions within the main conference, the Host is enabled to group the participants (e.g. Group 1 = Participants 1 and 2; Group 2 = Participants 3 and 4) into said breakout sessions based on similar topics related to the users from the retrieved data. Step 230, Figure 2; Column 8, Lines 53-65); 
 	wherein the first, second, third, and fourth participants are grouped together based on respective average talking times of the first, second, third, and fourth participants at least during the second video conference, the average talking times indicated via the data (Paragraphs 0009, 0066, 0093, 0104).
 	However, Bostick does not expressly disclose based on the groupings, providing a graphical user interface (GUI) presentable on a display, the GUI comprising video feeds of the first, second, third, and fourth participants according to the groupings, the GUI comprising a first selector that is selectable to allow a fifth participant to converse audibly in the first video conference, the GUI comprising a second selector that is selectable to allow the fifth participant to converse audibly in the second video conference, the fifth participant being different from the first, second, third, and fourth participants. 
 	Ackerman further teaches based on the groupings, providing a graphical user interface (GUI) presentable on a display, the GUI comprising video feeds of the first, second, third, and fourth participants according to the groupings (A moderator, as an attendee or presenter, is enabled to define their interface to display the video feeds of the participants in the conference. Figures 3-5; Paragraphs 0134-0138), the GUI comprising a first selector that is selectable to allow a fifth participant to converse audibly in the first video conference, the GUI comprising a second selector that is selectable to allow the fifth participant to converse audibly in the second video conference, the fifth participant being different from the first, second, third, and fourth participants (A fifth participant, the Moderator, is enabled to enter each breakout session via the GUI to audibly converse with the participants of each breakout session. Paragraph 0074).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the conferencing apparatus as taught by Bostick with facilitating the sub-conferences with a GUI to enter in and out of said sub-conferences as taught by Ackerman.  The motivation would have been to improve the ease of use of the conferencing system.
 	

 	As to Claim 12, Bostick-Ackerman teach the method as previously discussed in Claim 11.  Bostick further teaches wherein the method is executed at least in part by a server that facilitates the first video conference of the first participant with the second participant and that facilitates the second video conference of the third participant with the fourth participant (Conference Controller 128. Paragraph bridging Columns 4 and 5).

 	As to Claims 17 and 21, Bostick discloses at least one computer readable storage medium (CRSM) that is not a transitory signal, the computer readable storage medium comprising instructions executable by at least one processor to: identify first, second, third, and fourth participants that are to engage in video conferencing (Prospective Participant Analysis Program 122 mines data to determine potential persons (e.g. first, second, third and fourth participants) to invite to the conference call. Step 220, Figure 2; Column 7, Lines 19-21); 
 	access data related to the first, second, third, and fourth participants; based on at least some of the data, group the first and second participants together for a first video conference and group the third and fourth participants together for a second video conference different from the first video conference, the first and second participants not being grouped together with the third and fourth participants for the first and second video conferences (Prospective Participant Analysis Program 122 accesses Database 126 to gather data on prior conference calls said participants attended to group prospective participants together. Column 7, Lines 59-67);  
 	grouping at least some of the data indicating talking times for one or more of the first, second, third, and fourth participants (Paragraphs 0009, 0066, 0093, 0104).
 	However, Bostick does not expressly disclose based on the grouping, provide a graphical user interface (GUI) presentable on a display, the GUI comprising video feeds of the first, second, third, and fourth participants according to the groupings.
 	Ackerman, in the same field of endeavor, teaches based on the grouping, provide a graphical user interface (GUI) presentable on a display, the GUI comprising video feeds of the first, second, third, and fourth participants according to the groupings (A moderator, as an attendee or presenter, is enabled to define their interface to display the video feeds of the participants in the conference. Figures 3-5; Paragraphs 0134-0138).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined the conferencing apparatus as taught by Bostick with facilitating the sub-conferences with a GUI as taught by Ackerman.  The motivation would have been to enable the instructor to enter the conferences via the GUI.

	As to Claim 19, Bostick-Ackerman teach the CRSM as previously discussed in Claim 17.  Ackerman further teaches wherein the GUI comprises a first selector that is selectable to allow a fifth participant to converse audibly in the first video conference, and wherein the GUI comprises a second selector that is selectable to allow the fifth participant to converse audibly in the second video conference, the fifth participant being different from the first, second, third, and fourth participants, the first selector being different from the second selector (A fifth participant, the Moderator, is enabled to enter each breakout session via the GUI to audibly converse with the participants of each breakout session. Paragraph 0074).  The motivation to combine is the same rationale as previously discussed in claim 17.

 	As to Claim 20, Bostick-Ackerman teach the CRSM as previously discussed in Claim 17.  Bostick further teaches wherein the data indicates one or more respective traits of the first, second, third and fourth participants such that the first, second, third, and fourth participants are grouped together at least in part based on their respective one or more traits, and wherein the one or more respective traits comprise: a particular gender of the respective participant (Age. Column 2, Lines 44-55).

 	As to Claim 24, Bostick-Ackerman teach the CRSM as previously discussed in Claim 17.  Ackerman further teaches during the first and second video conferences, present a selector on the GUI, the selector being selectable to command the at least one processor to re-group the first, second, third, and fourth participants to form different combinations of participants for conferencing (A GUI selector enables the assignment of participants to different breakout sessions. Paragraph 0074).  The motivation to combine is the same rationale as previously discussed in claim 17.

 	As to Claim 32, Bostick-Ackerman teach the CRSM as previously discussed in Claim 11.  Bostick further teaches wherein the first, second, third, and fourth participants are grouped by answers to a question (Answers to characteristics shared by participants may be used to determine who to invite and correlate participants into groups. Column 2, Lines 39-67).

 	As to Claim 33, Bostick-Ackerman teach the CRSM as previously discussed in Claim 11.  Bostick further teaches wherein the first and second participants are grouped together in the first video conference and the third and fourth participants are grouped together in the second video conference based on one or more the first and second participants already having been grouped with one or more the third and fourth participants in a past conference (Prospective participant analysis program 122 accesses database 126 to analyze prior conference calls to determine which participants to invite. Column 7, Lines 19-39).


Claims 22-23, 25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bostick (U.S. Patent No. 9,420,108) in view of Ackerman (U.S. PGPub. No. 2014/0362165) and in further view of Atkins (U.S. PGPub. No. 2021/0051035).

 	As to Claim 22, Bostick-Ackerman teach the CRSM as previously discussed in Claim 17.  However,  Bostick-Ackerman fail to teach wherein the data indicates one or more respective traits of the first, second, third and fourth participants such that the first, second, third, and fourth participants are grouped together at least in part based on their respective one or more traits, and wherein the one or more respective traits comprise a particular color of clothing of the respective participant so that participants having clothing of the same color are grouped together.
 	Atkins, in the same field of endeavor, teaches wherein the data indicates one or more respective traits of the first, second, third and fourth participants such that the first, second, third, and fourth participants are grouped together at least in part based on their respective one or more traits, and wherein the one or more respective traits comprise a particular color of clothing of the respective participant so that participants having clothing of the same color are grouped together (Traits such as clothing color are used to create groups of favorable participants to ensure said groups are heard in a conference. Paragraphs 0130-0131).
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combined the conferencing apparatus as taught by Bostick-Ackerman with wherein the data includes traits comprising a particular color of clothing as taught by Atkins.  The motivation would have been to enable equal representation of participants based of particular traits in a conference session.

 	As to Claim 23, Bostick-Ackerman teach the CRSM as previously discussed in Claim 17.  Atkins further teaches wherein the data indicates one or more respective traits of the first, second, third and fourth participants such that the first, second, third, and fourth participants are grouped together at least in part based on their respective one or more traits, and wherein the one or more respective traits comprise a particular style of clothing of the respective participant so that participants having clothing of the same style are grouped together (Uniforms. Paragraph 0131). The motivation to combine is of the same rationale as previously discussed in claim 22.

 	As to Claims 25 and 27-29, Bostick-Ackerman teach the CRSM as previously discussed in Claim 17.  Atkins further teaches wherein the first and second participants are grouped together for the first video conference based on past microphone mutes by one or more of the first, second, third, and fourth participants (Participants are grouped based on microphone volume levels.  Paragraphs 0130-0131).  The motivation to combine is of the same rationale as previously discussed in claim 22.


7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Williams (U.S. PGPub. No. 2020/0302817) teaches average talking time as types of aggregated historical data as well known in the art (Paragraphs 0009,0066,0093,0104).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Friday 7am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.B.M./Examiner, Art Unit 2452   

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452